Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-7-2005

Carroll v. Rochford
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4871




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Carroll v. Rochford" (2005). 2005 Decisions. Paper 1570.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1570


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                     No. 03-4871
                    ____________

   WILLIAM CARROLL AND ANNE MARIE CARROLL

                           v.

       EDWARD V. ROCHFORD, individually and
              in his official capacity as Morris
      County Sheriff; MORRIS COUNTY SHERIFF'S
       DEPARTMENT; JOHN B. DANGLER, in his
             official capacity as Morris County
        Prosecutor; JACK DEMPSEY, individually
            and in his capacity as Morris County
       Undersheriff; M ICHAEL LOWE, individually
           and in his capacity as Internal Affairs
           Officer of the Morris County Sheriff's
        Office; RICHARD ROSE, individually and
             in his capacity as Detective of the
             Morris County Prosecutor's Office;
       ANTHONY CALAM ITO, individually and in
          his capacity as Detective of the Morris
      County Prosecutor's Office; MORRIS COUNTY
    PROSECUTOR'S OFFICE; COUNTY OF MORRIS;
           JOHN DOES 1-6, fictitious names for
                 individuals as yet unknown

              Edward V. Rochford and Jack Dempsey,

                                Appellants

                ____________________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY
               ___________________
                                (D.C. Civ. No. 99-cv-05669)
                     District Judge: The Honorable W illiam H. Walls

                                Argued November 1, 2004

               Before: ALITO, FUENTES, and BECKER, Circuit Judges

                                 (Filed: January 7, 2005)

                                                 STEPHEN E. TRIMBOLI, Esq. (Argued)
                                                 FREDRIC M. KNAPP, Esq.
                                                 Laufer, Knapp, Torzewski & Dalena
                                                 23 Cattano Avenue
                                                 Morristown, New Jersey 07960

                                                 Counsel for Appellants

                                                 DENNIS A. DURKIN, Esq.
                                                 Durkin & Durkin
                                                 1120 Bloomfield Avenue
                                                 Suite 204
                                                 P.O. Box 1289
                                                 West Caldwell, New Jersey 07007

                                                 Counsel for Appellees

                                 ____________________

                                       OPINION
                                 ____________________
PER CURIAM:

       Before considering the merits of this appeal, we must determine if we have

appellate jurisdiction to decide whether the District Court erred in denying the

defendant’s qualified immunity summary judgment argument. We possess jurisdiction to

hear an interlocutory appeal from the denial of a qualified immunity summary judgment


                                             2
argument where the issue is one of law, but we do not have jurisdiction to hear such an

interlocutory appeal where the issue concerns the district court’s identification of the facts

that are not genuinely disputed. See Forbes v. Township of Lower Merion, 313 F.3d 144,

147 (3d Cir. 2002) (“[W]e may ‘review whether the set of facts identified by the district

court is sufficient to establish a violation of a clearly established constitutional right,’ but

we may not ‘consider whether the district court correctly identified the set of facts that the

summary judgment record is sufficient to prove.”) (quoting Ziccardi v. City of

Philadelphia, 288 F.3d 57, 61 (3d Cir. 2002)).

       Here, one of the plaintiff’s claims is that he was terminated based on political

affiliation. In order to succeed on this claim, he had to show that political affiliation was

a substantial motivating factor in the decision to terminate. See Goodman v.

Pennsylvania Turnpike Com’n, 293 F.3d 655, 663-664 (3d Cir. 2002). If he made such a

showing, the defendants could defend on the ground that he would have been terminated

even if they had not taken his political affiliation into account. See id. at 664. The

District Court in this case concluded that there was sufficient evidence to show that the

plaintiff’s political affiliation was a substantial motivating factor in the defendants’

decision to terminate. See A12. The District Court also concluded that there was

sufficient evidence to show that the plaintiff would not have been terminated were it not

for his political affiliation. Id. Both of these conclusions are contested, but, as noted, we

cannot at this juncture review the correctness of the facts identified by the district court as



                                               3
subject to genuine dispute. Accordingly, we lack jurisdiction at this point to entertain this

argument.

       We reach the same conclusion with respect to the claim that the defendants

retaliated against the plaintiff by violating his right to counsel under New Jersey law

during his internal affairs interview on December 15, 1997. The Supreme Court has held

that “the First Amendment . . . protects [a] state employee [ ] not only from patronage

dismissals but also from ‘even an act of retaliation as trivial as failing to hold a birthday

party for a public employee . . . when intended to punish her for exercising her free

speech rights.’” Rutan v. Republican Party, 497 U.S. 62, 76 n.8 (1990). Thus, it appears

that, if the defendants handled the plaintiff’s interview in an appreciably different manner

due to his political affiliation, this would be a First Amendment violation. That the

manner of interrogation did not in itself violate the Constitution would not matter. Nor

would it be necessary for the plaintiff to show that a reasonable defendant should have

known that the manner of conducting the interrogation violated New Jersey law.

       Unfortunately, the opinion of the District Court does not expressly address the

question whether the plaintiff’s political affiliation was a substantial motivating factor in

the decision to conduct the interrogation in the manner that was used. Nor does the

opinion of the District Court directly address whether the interrogation would have been

conducted in the same manner even if the plaintiff had not been politically at odds with

the incumbent administration. Nevertheless, we are persuaded that the District Court, in



                                               4
response to our prior remand, reached the conclusion that there were genuine disputes of

fact regarding both of these issues. The manner in which the plaintiff was interrogated

was closely related to the ultimate decision to terminate, and the District Court’s

discussion of the related questions in relation to the decision to terminate (i.e., whether

political affiliation was a motivating factor and but-for cause in the termination decision)

convinces us that the Court meant to treat the termination and interrogation claims

similarly.

       We therefore hold that we lack appellate jurisdiction to consider the merits of this

appeal. We emphasize that we have not reached and express no view regarding the

question whether the defendant’s summary judgment motion was properly denied.

Review of that question will have to await the entry of a final judgment in this case.

       Despite our lack of appellate jurisdiction to consider the merits, however, we may

address issues of subject matter jurisdiction at any time and we do so now in order to

spare the District Court and the parties unnecessary effort and doubt. See Louisville &

N.R. Co. v. Mottley, 211 U.S. 149, 152 (1908) (lack of subject matter jurisdiction can be

raised at any time in a proceeding).

       Under the Rooker-Feldman doctrine, District Courts generally may not sit in direct

review of state court judgments. Port Authority Police Benev. Ass’n, Inc. v. Port

Authority of New York and New Jersey Police Dep’t, 973 F.2d 169, 177 (3d Cir. 1992)

(citing District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) and



                                              5
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923)). More specifically, lower federal

courts cannot entertain claims that have been previously adjudicated or that are

“inextricably intertwined” with a prior state adjudication. FOCUS v. Allegheny County

Court of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996); Blake v. Papadakos, 953 F.2d
68, 71 (3d Cir. 1992). A federal claim is “inextricably intertwined” with a prior state

adjudication if that federal claim “succeeds only to the extent that the state court wrongly

decided the issues before it.” FOCUS, 75 F.3d at 840. In other words, Rooker-Feldman

prohibits a federal action only “if the relief requested in the federal action would

effectively reverse the state decision or void its ruling.” Id. (emphasis added).

         Carroll’s prior litigation is a state court ruling because of the Appellate Division’s

affirmance of the Merit System Board and because of the New Jersey Supreme Court’s

decision denying certification.

         However, Carroll never raised his First Amendment claim either in the

administrative or state proceedings, and the issue was never adjudicated by the ALJ, the

Merit System Board, the Appellate Division, or the New Jersey Supreme Court.

Moreover, Carroll’s federal action is not “inextricably intertwined” with the state court

rulings because the relief Carroll requests in his federal action would not, if granted,

“reverse” or “void” the rulings of the Appellate Division or the New Jersey Supreme

Court.

         The prior litigation centered on Carroll’s attempt to win reinstatement and back



                                                6
pay. The Merit System Board ordered that Carroll be reinstated and awarded back pay,

and the Appellate Division upheld the findings of the Merit System Board. If Carroll

were contesting his own reinstatement, then Rooker-Feldman would apply because he

would be requesting that the District Court void the state court adjudications – which

were in his favor. But Carroll is not doing anything so odd as that. Rather, he alleges that

Defendants violated his First Amendment rights, and he seeks compensatory and punitive

damages that were not awarded to him in the prior state proceeding. See, e.g., App. 48,

Complaint at para. 43 (“Carroll demands judgment against these defendants for damages

together with interest, attorney’s fees, and costs of suit.”) For example, although Carroll

sought $90,000 in attorney’s fees in his prior action, the M erit System Board awarded him

only $39,951 in attorney’s fees.

       Defendants argue that a district court ruling awarding Carroll additional attorney’s

fees would implicitly reject the Merit System Board’s finding that Carroll was entitled

only to $39,951, and thus Carroll’s entire claim is barred under Rooker-Feldman.

Defendants overreach. An award of additional attorney’s fees would not reverse or void

the rulings of the Appellate Division or the New Jersey Supreme Court.

       In sum, Rooker-Feldman would only apply here if Carroll were seeking to reverse

his victory in the New Jersey state courts. Because Carroll does not seek to trade victory

for defeat, Rooker-Feldman is inapplicable.




                                              7